Jones, Judge,
concurring:
I concur in the result, but on the ground that the defendant, in refusing to furnish and permit plaintiff to use the brick which it had agreed in writing to furnish, breached the contract as written and became liable for damages and excess costs directly flowing from such breach. I do not think either Article 3 or Article 5 is involved. If the point were reached where either of these articles could be invoked I think the Plwmley Gase, sufra, would govern. However, in view of the outright breach of the contract by the defendant I do not believe that point has been reached.